Bigelow, J.
The only question which can be properly adjudicated in this action is whether the defendants have unlawfully located their road through the plaintiff’s premises, and wrongfully taken her land. It is wholly immaterial and irrelevant to this inquiry to consider whether they have elsewhere deviated from the limits prescribed by their act of incorporation. A variation from the route fixed by statute in one part of a line of railroad does not invalidate and render void the entire location, as well that within as that without the true limits. Certainly the only inquiry which the plaintiff can make is, whether through her land the road is legally located. She cannot call in question the validity of the location elsewhere. If through her land the defendants have kept within their chartered limits, she has no cause of action against them.
Upon loolting at the place referred to in the exceptions, it is very clear that the defendants, in constructing a road from a terminus at Northborough to Southborough, in a reasonably direct line, passing to the north of the house of Willard Newton, might have gone through and taken the plaintiff’s land. Indeed, it was conceded at the argument, that if, after passing through the estate of the plaintiff, they had continued on in an easterly direction to the village of Southborough, instead of diverging northerly towards the southerly village of Marlborough, they would *28not have departed from the line established in their act of incorporation. This concession is equivalent to a surrender of the plaintiff’s case. It admits that the defendants, in following strictly the route given by their charter, might well have taken the plaintiff’s land. It is, then, the subsequent departure from the true line, after leaving the plaintiff’s estate, which is relied on in support of this action. But this does not make the defendants trespassers on the land of the plaintiff. By proving that elsewhere, beyond the plaintiff’s premises, they have deviated illegally and committed trespasses on the land of others, the plaintiff does not show that they have committed a trespass on her estate. It may be that the defendants, by constructing their road in a northerly direction so as to approach by a single track near to the southerly village in Marlborough, have acted without warrant of law. If they have done so, they may be amenable to those who have been injured. But the plaintiff cannot make the wrong done to others a good ground of action in her favor. Exceptions sustained.